CRIMINAL CASE COVER SHEET                               U.S. ATTORNEY'S OFFICE
Defendant Name: Matthew Burke, Martin Chouinard, Cody Gober, Steven Dyal,
Melinda Goins, Daniel Roberts, Johnny Ray Grubb, Michael Stansberry, Lance Farrell,
Brittany Amos                   _

Place of Offense (City & County): Cleveland, Bradley and Athens, McMinn

Juvenile:    Yes ____ No X_         Matter to be Sealed:   Yes _ _     No       X _

Interpreter: No X       Yes          Language: _____________________________

Total # of Counts:       Petty       Misdemeanor (Class       )   25     Felony

                                ORIGINAL INDICTMENT                               Count(s)
                 U.S.C. Citation(s) and Description of Offense Charged
 Set 1      21:841(a)(1), (b)(1)(A), and 846 – Did combine, conspire,            1
            confederate, and agree to knowingly and intentionally distribute
            and possess with intent to distribute 50 grams or more of
            methamphetamine (actual) and 500 grams or more of a mixture
            and substance containing a detectable amount of
            methamphetamine, a Schedule II controlled substance
 Set 2      21:841(a)(1) and (b)(1)(B) – Did knowingly and intentionally         2, 12, 14,
            possess with intent to distribute 5 grams or more of                 17, 22
            methamphetamine (actual) and 50 grams or more of a mixture
            and substance containing a detectable amount of
            methamphetamine, a Schedule II controlled substance
 Set 3      18:922(g)(1) – Knowing that he had previously been convicted of      3, 4, 6, 9,
            a crime punishable by imprisonment for a term exceeding one          11, 13,
            year, did knowingly possess in and affecting commerce, a firearm     16, 19
            and ammunition
 Set 4      21:841(a)(1) and (b)(1)(C) – Did knowingly and intentionally         5, 21, 23,
            possess with intent to distribute a mixture and substance            24
            containing a detectable amount of methamphetamine, a Schedule
            II controlled substance
 Set 5      21:841(a)(1) and (b)(1)(A) – Did knowingly and intentionally         7, 10, 15,
            possess with intent to distribute 50 grams or more of                25
            methamphetamine (actual) and 500 grams or more of a mixture
            and substance containing a detectable amount of
            methamphetamine, a Schedule II controlled substance
 Set 6      21:841(a)(1) and (b)(1)(C) – Did knowingly and intentionally         8
            possess with intent to distribute a mixture and substance
            containing a detectable amount of heroin, a Schedule I controlled
            substance
 Set 7      21:841(a)(1) and (b)(1)(B) – Did knowingly and intentionally         18
            possess with intent to distribute 5 grams or more of
            methamphetamine (actual), a Schedule II controlled substance




Case 1:20-cr-00011-CLC-SKL Document 7 Filed 01/30/20 Page 1 of 2 PageID #: 35
                                   ORIGINAL INDICTMENT                            Count(s)
                   U.S.C. Citation(s) and Description of Offense Charged
 Set 8      18:924(c)(1)(A)(i) – Did knowingly possess a firearm in              20
            furtherance of a drug trafficking crime for which he may be
            prosecuted in a court of the United States, that is, possession with
            intent to distribute 5 grams or more of methamphetamine (actual)
            and 50 grams or more of a mixture and substance containing a
            detectable amount of methamphetamine, a Schedule II controlled
            substance
                    (Use tab key after entering counts to create additional rows)

Current Trial Date (if set): ______________           before Judge ___________________

Criminal Complaint Filed: No X               Yes        Case No. _____________________

Defendant on Supervised Release: Yes _____ No                  _

Violation Warrant Issued?      No _ Yes ____ Case No. ____ _______________

Related Case(s):

1:19-cr-55_______C. Eugene Shiles, Raymond Garth Best                   Related use/drug source
Case Number           Defendant’s attorney                             How related

1:19-cr-120_____Michael Keith Davis__              _____________ Related use/drug source
Case Number           Defendant’s attorney                             How related

Criminal Informations:
Pending criminal case:       No X_ Yes ___           Case No. ________________

New Separate Case _______                Supersedes Pending Case _______

Name of defendant’s attorney:        __________________________________________

Retained:                    Appointed: ______


Date:         1/30/2020               Signature of AUSA: _s/ Joseph G. DeGaetano __




Case 1:20-cr-00011-CLC-SKL Document 7 Filed 01/30/20 Page 2 of 2 PageID #: 36
